Dibell, J.
Tu^o actions, argued together, in each of which the state sought to enjoin the defendant telephone companies from putting into effect the intrastate telephone rates fixed by the Postmaster General. In each a temporary injunction was granted on January 20, 1919, and the defendants appealed.
On July 16, 1918, Congress adopted a joint resolution, authorizing the President to assume control of the telephone systems of the country during the war. 40 St. 904, c. 154. On July 22, 1918, the President assumed control and directed that it be exercised through the Postmaster General. On November 18, 1918, the Postmaster General adopted a schedule of rates, affecting intrastate business, which was differeni from that fixed by the Railroad and Warehouse Commission under competent authority. The putting into effect o£ such rates was restrained by the injunctions under review.
It was the contention of the state below that the fixing of rates was legislative in character and could not be delegated by the President to the Postmaster General; that the resolution of July 22, 1918, did not *143contemplate that the government should engage in the telephone business, but that it should do no more than assume such control as was essential to its governmental operations, such as giving it priority in service and the like; and that the provision in the joint resolution providing that it should not be construed to “affect existing laws or powers of the states in- relation to taxation, or the lawful police regulations of the several states” precluded the fixing of intrastate rates.
Recently the Supreme Court of the United States in Dakota Central Tel. Co. v. South Dakota, 250 U. S. 163, 39 Sup. Ct. 507, 63 L. ed. 910, reversing State v. Dakota Central Tel. Co. (S. D.) 171 N. W. 277, directly held against the position of the state. On the same day in Northern Pacific Ry. Co. v. North Dakota, 250 U. S. 135, 39 Sup. Ct. 502, 63 L. ed. 897, reversing State v. Northern Pac. Ry. Co. (N. D.) 172 N. W. 324, the court held that the government, while in possession of railroads under the act of August 29, 1916, and other acts, had authority to fix intrastate railroad rates. This ease is referred to in the telephone case as controlling upon some of its features. Other cases decided on the same day, involving the same general question, are MacLeod v. New England T. & T. Co. 250 U. S. 195, 39 Sup. Ct. 511, 63 L. ed. 934, affirming Public Service Com. v. New England Tel. & Tel. Co. 232 Mass.—, 122 N. E. 567; Kansas v. Burleson, 250 U. S. 188, 39 Sup. Ct. 512, 63 L. ed. 926, a case of original jurisdiction in the Supreme Court; Burleson v. Dempcy, 250 U. S. 191, 39 Sup. Ct. 511, 63 L. ed. 929. ' '
The holding of the Supreme Court definitely determines that the Postmaster General acted under authority properly delegated to him by the President by virtue of the joint resolution; that the specific exception in the joint resolution of. lawful police regulations did not prohibit the fixing of intrastate rates, the exercise of the police power in a narrower sense being intended, and that the Postmaster General in, his exercise through the President of the control of the telephone systems could fix intrastate rates.
The question is a Federal one and no question of law remains for discussion.
Orders reversed.